No. PD-0455-16
               (No. 07-14-00155-CR in the Court of Appeals)



               TO THE COURT OF CRIMINAL APPEALS

                       OF THE STATE OF TEXAS



  TETHERANCE JOHNSON                                          Appellant

  v.

  THE STATE OF TEXAS                                          Appellee


                       Appeal from Brazos County

                                 * * * * *

               APPELLANT TETHERANCE JOHNSON’S

               PETITION FOR DISCRETIONARY REVIEW

                                 * * * * *

                            SHANE PHELPS
                     Attorney for Tetherance Johnson
                         State Bar No. 15907530

                   The Law Office of Shane Phelps, P.C.
                          400 North Washington
                           Bryan, Texas 77803
                       (979) 775-4100 (Telephone)
                           (979 775-4300 (Fax)
                       shane@shanephelpslaw.com


June 1, 2016
                                          TABLE OF CONTENTS

INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

STATEMENT REGARDING ORAL ARGUMENT . . . . . . . . . . . . . . . . . . 6

STATEMENT OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

STATEMENT OF PROCEDURAL HISTORY . . . . . . . . . . . . . . . . . . . . . . 6

GROUNDS FOR REVIEW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

        1.          Does the incidental use by a witness in an aggravated
                    robbery trial of the term “gun” or “pistol” relieve the State of its
                    duty to prove the essential element of the use or exhibition of a
                    deadly weapon beyond a reasonable doubt where the State has
                    alleged that the deadly weapon in question specifically was a
                    “firearm” in its indictment and the jury was instructed on the
                    definition of “firearm” in the Court’s charge to the jury?

        2.          This Honorable Court should reexamine and overrule the
                    summary holding by the Court of Criminal Appeals in Wright v.
                    State, 591, S.W.2d 458 (Tex. Crim. App. 1979), that testimony
                    using any of the terms “gun,” “pistol,” or “revolver” is sufficient to
                    support a jury’s finding that a deadly weapon was used in an
                    aggravated robbery trial even where the State has assumed the
                    additional burden of proving that the deadly weapon was
                    specifically a “firearm.”

ARGUMENT AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

1.      The seminal case of Wright v. State was ill conceived and should be
        reexamined and overruled . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

2.      The State must prove what it alleges beyond a reasonable doubt . . . . 12

3.      “Gun” and “pistol” are much broader terms than “firearm” . . . . . . . . . . . 14

4.      In Appellant’s case, the “gun” or “pistol” may not have been a
        “firearm” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

5.      Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18




                                                                  2
PRAYER FOR RELIEF . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .19

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

APPENDIX . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

         Opinion of the Court of Appeals




                                                     3
                                   INDEX OF AUTHORITIES


Cases

Franklin v. State, 659 S.W.2d 831 (Tex. Crim. App. 1983) . . . . . . . . . . . . . . . 13

Gomez v. State, 685 S.W.2d 333 (Tex. Crim. App. 1985) . . . . . . . . . . . passim

Johnson v. State, 2016 Tex. App. LEXIS 3390 (Tex. App. Amarillo 2016;
not designated for publication) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8,17

Moore v. State, 531 S.W.2d 140 (Tex. Crim. App. 1976) . . . . . . . . . . . . . . . 13

Price v. State, 227 S.W.3d 264, 266 (Tex. App. – Houston [1st Dist.] 2007,
pet. dism’d, untimely filed) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Rabb v. State, 434 S.W.3d 613 (Tex. Crim. App. 2014; rev’d on other
grounds at Rabb v State, 446 S.W.3d 892) . . . . . . . . . . . . . . . . . . . . . . . . . . . .12

Swearingen v. State, 101 S.W.3d 89, 95 (Tex. Crim. App. 2003) . . . . . . . .12

Vaughn v. State, 600 S.W.2d 314 (Tex. Crim. App. 1980) . . . . . . . . . . . . . . 15

Wright v. State, 591 S.W.2d 458 (Tex. Crim. App. 1979) . . . . . . . . passim

Statutes

Section 46.01(3), Texas Penal Code . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8,15

Section 1.07(a)(17)(A), Texas Penal Code . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Other

Ballantine’s Law Dictionary (3rd Ed. 1969) . . . . . . . . . . . . . . . . . . . . . . . . . . . 11




                                                         4
                            No. PD-0455-16

              TO THE COURT OF CRIMINAL APPEALS

                      OF THE STATE OF TEXAS



TETHERANCE JOHNSON                                             Appellant

v.

THE STATE OF TEXAS                                            Appellee



                               * * * * *

               APPELLANT TETHERANCE JOHNSON’S
              PETITION FOR DISCRETIONARY REVIEW


                               * * * * *

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Comes now Appellant Tetherance Johnson, by and through his

attorney, and respectfully urges this Court to grant discretionary review

of the above named case, pursuant to the rules of appellate procedure.




                                   5
              STATEMENT REGARDING ORAL ARGUMENT

      Appellant Tetherance Johnson requests oral argument. Appellant

is respectfully requesting that the Court of Criminal Appeals reconsider a

line of cases regarding sufficiency of the generic term “gun” to support

convictions for aggravated robbery when the State specifically pleads

“firearm.” Given the complexity and significance of the issues, Appellant

believes that oral argument would assist the Court in deciding this issue.

                      STATEMENT OF THE CASE

      Appellant was convicted of the offense of aggravated robbery in the

272nd District Court of Brazos County and sentenced by the jury to 15

years in the Institutional Division of the Texas Department of Criminal

Justice. Appellant appealed to the Court of Appeals for the Tenth District

in Waco, but the appeal was transferred to the Court of Appeals for the

Seventh District in Amarillo. On March 31, 2016, the court of appeals

affirmed finding that the evidence was sufficient to support the jury’s

verdict of guilt.

                STATEMENT OF PROCEDURAL HISTORY

      On March 31, 2016, the court of appeals affirmed Appellant’s

conviction for the offense of aggravated robbery in an unpublished

opinion. Appellant received an extension of time to file his petition for


                                    6
discretionary review on April 28, 2016, and his petition is due on June 1,

2016.

                        GROUNDS FOR REVIEW

        1.   Does the incidental use by a witness in an aggravated
             robbery trial of the term “gun” or “pistol” relieve the
             State of its duty to prove the essential element of the
             use or exhibition of a deadly weapon beyond a
             reasonable doubt where the State has alleged that the
             deadly weapon in question specifically was a “firearm”
             in its indictment and the jury was instructed on the
             definition of “firearm” in the Court’s charge to the jury?

        2.   This Honorable Court should reexamine and overrule
             the summary holding by the Court of Criminal Appeals
             in Wright v. State, 591, S.W.2d 458 (Tex. Crim. App.
             1979), that testimony using any of the terms “gun,”
             “pistol,” or “revolver” is sufficient to support a jury’s
             finding that a deadly weapon was used in an aggravated
             robbery trial even where the State has assumed the
             additional burden of proving that the deadly weapon
             was specifically a “firearm.”


                    ARGUMENT AND AUTHORITIES

        Appellant was convicted of aggravated robbery by a Brazos County

jury. (CR, Vol. 1, P. 210). The indictment alleged that Appellant “did then

and there use or exhibit a deadly weapon, to wit: a firearm.” (CR, Vol. 1,

P. 6); emphasis added. During the trial, the State made no attempt at all

to prove that the “gun” used in the robbery was a “firearm” as alleged in

the indictment. By happenstance, a number of references were made in


                                    7
the course of the trial to the use of a “gun” or a “pistol.” No attempt was

made by the prosecutors to further prove that the “gun” or “pistol” used

met the definition of “firearm.” At the conclusion of the guilt/innocence

portion of the trial, the Trial Court instructed the jury on the definition of

a “firearm” as follows:

      A firearm means any device designed, made, or adapted to
      expel a projectile through a barrel by using the energy
      generated by an explosion or burning substance or any
      device readily convertible to that use.

(CR, Vol. 1, P. 203). This definition comes from Section 46.01(3) of the

Texas Penal Code. The State did not object to including this definition in

the Court’s charge to the jury.        The jury found Appellant guilty of

aggravated robbery “as charged in the indictment.” (CR , Vol. 1, P. 210).

Appellant appealed to the Court of Appeals on the grounds that the

evidence was insufficient to support the jury’s implicit finding that a

“firearm” was used. The Amarillo Court of Appeals affirmed and cited this

language from Wright v. State, 591, S.W.2d 458 (Tex. Crim. App. [Panel

Op.] 1979): “The Court of Criminal Appeals long ago held ‘Testimony

using any of the terms ‘gun,’ ‘pistol,’ or ‘revolver’ is sufficient to authorize

the jury to find that a deadly weapon was used.’” Johnson v. State, 2016




                                       8
Tex. App. LEXIS 3390 (Tex. App. Amarillo Mar. 31, 2016; not designated

for publication).

1.    The seminal case of Wright v. State was ill conceived and should
      be reexamined and overruled.

      The genesis for the proposition that the State can meet its obligation to

prove beyond a reasonable doubt that a firearm was used in the commission

of an aggravated robbery without actually having to prove that a firearm was

used (as opposed to the more generic “deadly weapon”) appears to be the very

short and summary disposition of the issue in Wright cited by the Amarillo

Court of Appeals in affirming Appellant’s conviction. Wright was decided in

1979, 37 years ago.

      Wright was decided by a panel of judges, not the entire Court of

Criminal Appeals. The issue raised by the appellant in that case, that the State

failed to prove what it had alleged (specifically, a firearm), was disposed of

by the Court in one paragraph of a two-page opinion. In addressing an

argument almost identical to the issue Appellant raised before the Amarillo

Court of Appeals, the Court held:

      Oscar Smith, a college student, was working at an independent
      service station on the evening of December 23, 1976. Appellant
      approached Smith, pulled a weapon which Smith referred to as a
      “gun”, “revolver” and a “pistol”, at different places in the record.
      Appellant demanded the money which Smith gave him.
      Appellant then drove off in his car.



                                       9
      Wright contends that this evidence does not show that a “deadly
      weapon” was used. The use of a “deadly weapon” is an essential
      element of aggravated robbery. V.T.C.A., Penal Code, Section
      29.03. A firearm is per se a deadly weapon. V.T.C.A., Penal
      Code, Section 1.07(a)(11)(A) [now Penal Code, Section
      1.07(a)(17)(A)]. Appellant argues that evidence is sufficient
      only if the witness uses the term “firearm” or otherwise proves
      the use of a “deadly weapon” under one of the alternative
      definitions. We disagree. Testimony using any of the terms
      “gun”, “pistol” or “revolver” is sufficient to authorize the jury to
      find that a deadly weapon was used.”

Wright at 459. This paragraph from Wright is the entirety of the Court’s

holding and reasoning in determining that uttering the words “gun” or

Pistol” or “revolver” is sufficient to satisfy the State’s burden to prove

“firearm” beyond a reasonable doubt. The Court cited no precedent to

support the holding. The Court gave no reasoning for the holding.

Nevertheless, this holding has become the law in Texas and has resulted

in scores of similar fact situations being affirmed solely on the basis that

Wright held that the use of the these generic terms, much broader than

“firearm,” are enough.

      The Court of Criminal Appeals has rarely revisited the holding in

Wright, and never meaningfully.         Six years after Wright, the Court

addressed the same issue in Gomez v. State, 685 S.W.2d 333 (Tex. Crim.

App. 1985), but quickly disposed of the issue by relying on the holding in

Wright. In Gomez, the appellant was also indicted for aggravated robbery


                                      10
and the indictment specifically alleged that a firearm was used in the

commission of the offense. The victim in Gomez referred to the weapon

in the case as a “gun” and a “revolver.” The Court disposed of the

argument that the evidence was not sufficient to prove “firearm” as

alleged in the indictment by referring to the definition of “revolver” found

in a law dictionary which defined “revolver” as “a firearm with short

barrel, to be held in firing with one hand; a deadly weapon.” Ballantine’s

Law Dictionary (3rd Ed. 1969). The Gomez Court held that a revolver was

a firearm based on the definition found in a law dictionary, despite the

fact that the term “firearm” is defined in the Texas Penal Code.1

       Significantly, the Wright holding engendered some resistance. In

Gomez, Judge Teague dissented, directly opposing the Court’s holding in

Wright and Gomez. Judge Teague wrote:

       In this instance, no weapon was ever recovered, nor did
       Chow, the complaining witness, ever identify any weapon as
       being like the one that appellant had used or exhibited when
       he robbed Chow of his money. Furthermore, there is no
       testimony or evidence that the “gun” or “revolver” that Chow
       said appellant had used, was “a firearm,” as alleged in the
       indictment, and as statutorily defined. Was this sufficient to
       establish beyond a reasonable doubt what the State alleged,
       namely, that appellant used or exhibited “a firearm?” In light



1It is important to note that the weapon used in the commission of the offense in
Appellant’ was never described by any witness as a “revolver.”


                                         11
      of the fact that the term “firearm” has been statutorily
      defined, and thus has a peculiar meaning, I don’t think so.

Gomez, 685 S.W.2nd at 337.

      Over the course of the decades since Wright, numerous convictions

for aggravated robbery have been affirmed by reference to the superficial

precedence provided by Wright.          Respectfully, the Court should

reexamine and reevaluate this questionable precedent.

2.    The State must prove what it alleges beyond a reasonable
      doubt.

      It is axiomatic that the State of Texas, in any criminal trial, must

prove each and every essential element of an offense beyond a

reasonable doubt to sustain a conviction. Gomez v. State, 685 S.W.2d 333

(Tex. Crim. App. 1985); Rabb v. State, 434 S.W.3d 613 (Tex. Crim. App.

2014; rev’d on other grounds at Rabb v State, 446 S.W.3d 892);

Swearingen v. State, 101 S.W.3d 89, 95 (Tex. Crim. App. 2003). Proof of

the use and exhibition of a deadly weapon is an essential element of the

offense of aggravated robbery. Wright at 459; Gomez at 336. It is not

necessary to plead and prove specifically that a “firearm” was used in the

commission of an aggravated robbery, only that a deadly weapon was

used and exhibited; but if it is plead, it must be proved beyond a

reasonable doubt. Gomez at 336; Moore v. State, 531 S.W.2d 140 (Tex.


                                   12
Crim. App. 1976). The Gomez Court recognized this basic principle this

way:

       The State was not required to allege firearm in order to
       charge appellant with the offense of aggravated robbery.
       However, where the State alleges unnecessary matter [sic]
       which is descriptive of the essential elements of the crime,
       the State must prove the descriptive matter as alleged.
       (Citations omitted). Proof of the use and exhibition of a
       deadly weapon is an essential element of the offense of
       aggravated robbery. As a result, the State had to prove
       beyond a reasonable doubt that the weapon used was a
       firearm to sustain appellant’s conviction.

Gomez at 336; emphasis added. See also, Franklin v. State, 659 S.W.2d 831

(Tex. Crim. App. 1983). This fundamental precept of Texas criminal

jurisprudence is significantly undermined by the decisions in Gomez,

Wright, and the decision by the Court of Appeals in Appellant’s case,

albeit based on the precedence established by Wright and Gomez. It leads

to a result such as occurred in Appellant’s case, that is, that the Appellant

was convicted of aggravated robbery and his conviction affirmed when

the State made no attempt to prove that the deadly weapon in Appellant’s

case was a firearm or, for that matter, that the weapon used was, in its

use or intended use, capable of causing serious bodily injury or harm. To

say that the State must prove beyond a reasonable doubt what it alleges

and then to say that the State satisfies this important Constitutional



                                     13
principle by the sheer happenstance that the victim in the case refers to

a “gun” or a “pistol” when a “firearm” is alleged is logically, and in every

way, inconsistent.

3.     “Gun” and “pistol” are much broader terms than “firearm.”

       Every Court that has affirmed a conviction in a case like Appellant’s

in the past several decades acknowledges that the terms “gun” and

“pistol” are much broader terms than the statutorily-defined term

“firearm.” The Court of Appeals that affirmed Appellant’s conviction

acknowledged the same:

       Our courts have recognized, however, that “the term ‘gun’
       may be a broader term than ‘firearm’ when taken out of
       context2 and may include such nonlethal instruments as BB
       guns, blow guns, pop guns, and grease guns. Price v. State,
       227 S.W.3d 264, 266 (Tex. App. – Houston [1st Dist.] 2007,
       pet. dism’d, untimely filed).

This is amplified by the fact that the Legislature has actually defined the

term “firearm” in the penal code:

       Firearm means any device designed, made, or adapted to
       expel a projectile through a barrel by using the energy
       generated by an explosion or burning substance or any
       device readily convertible to that use.”


2 The Court of Appeals cites Price, a Houston Court of Appeals [1st Dist.] decision for
the proposition that the term “gun” is broader than “firearm” “when taken out of
context.” Counsel’s research indicates that the language “when taken out of context”
does not come from the Court of Criminal Appeals.



                                          14
Section 46.01(3), Texas Penal Code (West 2015). 3 The definition of

“firearm” is much more specific than “gun” or “pistol.” Judge Teague in

his dissent in Gomez said:

       Because the word “firearm” is statutorily defined…such a
       word has a much more limited, precise, and specific meaning
       than does the word “gun,” “revolver,” or the like, which have
       not been statutorily defined, might have.

Gomez v. State, 685 S.W.2d at 337.               The import of the undeniable

distinction between the terms “gun” and “pistol” and the definition of

“firearm” is that the term “firearm” is a smaller, narrower, and very

specific subset of the terms “gun” and “pistol,” leaving much room for a

gun or pistol not to be a firearm. If the state of the law remains that all

a witness has to say is “gun” to satisfy the State’s burden of proving each

essential element beyond a reasonable doubt, then it is a significant

possibility that a defendant can be convicted of aggravated robbery when

he is factually and actually guilty of no more than robbery. The end result

is that the State’s burden to prove its case beyond a reasonable doubt is


3 Some cases have pointed out that the definition of “firearm” in Section 46.01(3)
applies only to Chapter 46. However, numerous other courts have treated this
definition as applicable, or at least helpful, to the reasoning in this line of cases. A
good example is the opinion of the Court of Appeals in this case. The Court defines
“firearm” using the language of Section 46.01(3) and cites to the Court of Criminal
Appeals opinion in Vaughn v. State, 600 S.W.2d 314 (Tex. Crim. App. 1980) in which
the Court of Criminal Appeals stated that the definition of “firearm” in Chapter 46
may be used to assist understanding “deadly weapon” in context of other cases.


                                           15
lessened, at least as regards the element of the use and exhibition of a

deadly weapon.

4.    In Appellant’s case, the “gun” or “pistol” may not have been a
      “firearm.”

      Appellant was charged by indictment with aggravated robbery that

specifically alleged that he used a firearm. (CR, Vol. 1, P. 6). The State

made no attempt to produce evidence to support that allegation. Despite

having had several officers on the witness stand, the State never asked

anyone to opine as to whether the “gun” met the definition of “firearm,”

nor did the State ever attempt to elicit from any witness that the “gun”

used in the robbery fit the definition of “deadly weapon.” It was simply

fortuitous that the witnesses in the case referred to the weapon as a “gun”

or “pistol.” In fact, in his testimony, Officer Curtis Barber admitted that

he could not say that the “gun” was not a “pellet gun.” (RR, Vol. 5, P. 102,

ll. 7-23). The gun was never recovered. No evidence of a gun or

ammunition was found in the Appellant’s vehicle when he was arrested

in his vehicle mere hours later. There was some .22-caliber ammunition

found in the second search of Appellant’s home, but Officer Barber

testified that he did not know what caliber the gun used was. In response




                                    16
to questioning by trial counsel, he only said it was “possible” that the gun

looked like a 9-millimeter. (RR, Vol. 5, P. 102, ll. 7-23).

      Thus, it was “possible” that it looked like a 9-millimeter and it was

“possible” that it was only a “pellet gun.” That amounts to reasonable

doubt on the essential element of whether a “deadly weapon” was used

“to wit: a firearm,” as was alleged in the indictment. The State never dug

deeper than that.

      The Court of Appeals recognized this void in the evidence

presented by the State in Appellant’s case this way:

      Although Appellant is correct that the State failed to adduce
      testimony identifying the gun appellant carried as a firearm,
      we nonetheless find the evidence sufficient to establish that
      fact.

Johnson v. State, 2016 Tex. App. LEXIS 3390 (Tex. App. – Amarillo 2016;

not designated for publication). The statement by the Court of Appeals is

a non sequitur. If the State failed to adduce evidence that the gun used by

Appellant was a firearm, then it should follow that the evidence is

insufficient as to what the State alleged in its indictment, that the gun

used was a “firearm.”

      It was the State’s burden to prove beyond a reasonable doubt that

the “gun” used was more than a “gun” or “pistol;” the State was required



                                      17
to prove that whatever was used by Appellant fell within the narrow and

specific definition with which the jury was charged.           There was

insufficient evidence at Appellant’s trial to support the allegation that he

used a “firearm.” The decision of the Court of Appeals should be reversed

and the judgment of aggravated robbery should be reformed to robbery.

5.    Conclusion.

      Respectfully, the precedent established in the Wright opinion 37

years ago is tenuous and almost certainly has resulted in defendants

being convicted of aggravated robbery when, in fact, they were only

guilty of the lesser charge of robbery. The Wright precedent effectively

lessens, if not obliterates, the State’s burden in aggravated robbery cases

in which the use or exhibition of a firearm is specifically plead to prove

each and every essential element of the offense beyond a reasonable

doubt. The facts of Appellant’s case, as adduced at trial, simply do not

warrant a conviction of the offense of aggravated robbery in light of the

State’s failure to bring forward to the jury credible evidence that the

“gun” or “pistol” used in the commission of the robbery was a “firearm”

as alleged in the indictment as was its obligation.

                          PRAYER FOR RELIEF




                                    18
      WHEREFORE, Appellant Tetherance Johnson prays that the Court

of Criminal Appeals grant this Petition for Discretionary Review and

reverse the decision of the Court of Appeals.

                                     Respectfully submitted,

                                     SHANE PHELPS
                                     Attorney for Tetherance Johnson
                                     State Bar No. 15907530
                                     The Law Office of Shane Phelps, P.C.
                                     400 North Washington
                                     Bryan, Texas 77803
                                     979-775-4100 (Telephone)
                                     979-775-4300 (Fax)
                                     shane@shanephelpslaw.com

                    CERTIFICATE OF COMPLIANCE

      The undersigned certifies that according to the Microsoft Word

Count tool the argument and prayer sections of this document contain

2,761 words.

                                     ___/s/ Shane Phelps___________
                                     Shane Phelps
                                     Attorney for Tetherance Johnson




                      CERTIFICATE OF SERVICE


      The undersigned hereby certifies that on this 1st day of June, 2016,
the following have been mailed legible copies of this petition by U.S.
Mail:


                                   19
Mr. Douglas Howell, III
Brazos County District Attorney’s Office
300 East 26th Street, Suite 310
Bryan, Texas 77803

Ms. Lisa McMinn
State Prosecuting Attorney
P.O. Box 13046
Capitol Station
Austin, Texas 78711


                                    _______/s/ Shane Phelps_______
                                    Shane Phelps
                                    Attorney for Tetherance Johnson




                                   20
APPENDIX




   21
                                     In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-14-00155-CR


                          TETHERANCE JOHNSON, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 272nd District Court
                                     Brazos County, Texas
           Trial Court No. 12-02276-CRF-272, Honorable Travis B. Bryan, III, Presiding

                                       March 31, 2016

                               MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant Tetherance Johnson appeals from his jury conviction of the first-degree

felony offense of aggravated robbery1 and the resulting sentence of fifteen years of

imprisonment. Through one issue, appellant contends the evidence was insufficient to

show he used a firearm in the commission of the offense. We will affirm the judgment of

the trial court.



       1
           TEX. PENAL CODE ANN. § 29.03 (West 2015).
                                         Background


      Appellant does not challenge the sufficiency of the State’s evidence that he was

one of two men who robbed a First Cash Advance store in Bryan, Texas. He was

indicted for aggravated robbery, and the indictment alleged he used or exhibited a

deadly weapon, a firearm.


      The testimony of the store’s manager, and security camera video, showed

appellant and another robber accosted the manager as she opened the store shortly

before 9:00 a.m. The evidence shows appellant rushed upon the manager just as she

unlocked the door and stepped inside, thrusting his arm and upper body into the

doorway before she could close it. He held a pistol. Appellant was arrested the same

day, but the pistol was never located.


      The jury found appellant guilty as charged in the indictment and assessed

punishment as noted. This appeal followed.


                                          Analysis


      In determining whether the evidence is sufficient to support a conviction, a

reviewing court must consider all of the evidence in the light most favorable to the

verdict and determine whether, based on that evidence and reasonable inferences

therefrom, a rational fact finder could have found the essential elements of the crime

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781,

61 L. Ed. 2d 560 (1979); Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010

                                             2
(plurality op.). This “familiar standard gives full play to the responsibility of the trier of

fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts.” Jackson, 443 U.S. at 319.


       “Each fact need not point directly and independently to the guilt of the appellant,

as long as the cumulative force of all the incriminating circumstances is sufficient to

support the conviction.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). And

if the record supports conflicting inferences, we must presume that the factfinder

resolved the conflicts in favor of the prosecution and therefore defer to that

determination. Jackson, 443 U.S. at 326. Further, circumstantial evidence is as

probative as direct evidence in establishing the guilt of an actor, and circumstantial

evidence alone can be sufficient to establish guilt. Hooper, 214 S.W.3d at 13. Finally, it

is well established that the factfinder is entitled to judge the credibility of witnesses and

can choose to believe all, some, or none of the testimony presented by the parties.

Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).


       The essential elements of the crime are those set out in the hypothetically correct

jury charge for the case. Adames v. State, 353 S.W.3d 854, 861 (Tex. Crim. App.

2011). Such a charge “accurately sets out the law, is authorized by the indictment,

does not unnecessarily increase the State’s burden of proof or unnecessarily restrict the

State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Id. at 860 (quoting Malik v. State, 953 S.W.2d 234, 240 (Tex.

Crim. App. 1997). As set out in the indictment, proof of the State’s allegation appellant

used or exhibited a deadly weapon during the robbery depended on its proof he used or

exhibited a firearm.

                                              3
       The court’s charge made use of the definition of “firearm” contained in Penal

Code section 46.01, stating it means any device designed, made, or adapted to expel a

projectile through a barrel by using the energy generated by an explosion or burning

substance or any device readily convertible to that use.       TEX. PENAL CODE ANN. §

46.01(3) (West 2015).

       On appeal, appellant contends the State failed to prove he used a firearm

because the evidence merely proved use of a gun, a broader term.               Therefore,

appellant asserts, the evidence was insufficient to support the aggravating factor of his

use of a firearm in the commission of the robbery and the court’s judgment should be

reformed to reflect only a conviction for the offense of robbery. Although appellant is

correct that the State failed to adduce testimony identifying the gun appellant carried as

a firearm, we nonetheless find the evidence sufficient to establish that fact. We will

overrule appellant’s issue.


       A “firearm” is a deadly weapon, per se. TEX. PENAL CODE ANN. § 1.07(17)(A)

(West 2015); see Boyett v. State, 692 S.W.2d 512, 517 (Tex. Crim. App. 1985); Arthur

v. State, 11 S.W.3d 386, 389 (Tex. App.—Houston [14th Dist.] 2000, pet. ref'd). Our

courts have recognized, however, that “the term ‘gun’ may be a broader term than

‘firearm’ when taken out of context and may include such nonlethal instruments as BB

guns, blow guns, pop guns, and grease guns.” Price v. State, 227 S.W.3d 264, 266

(Tex. App.—Houston [1st Dist.] 2007, pet. dism'd, untimely filed) (citations omitted). On

the other hand, our courts have recognized also that the fact finder’s freedom to draw

reasonable inferences and make reasonable deductions from the evidence presented

may, in the context of the crime and absent any specific indication to the contrary,


                                            4
permit the conclusion that a weapon identified as a gun was, beyond a reasonable

doubt, a firearm. Id.; Cruz v. State, 238 S.W.3d 381, 388 (Tex. App.—Houston [1st

Dist.] 2006, pet. ref'd) (absent any specific indication to the contrary at trial, jury “should

be able to make the reasonable inference, from the victim’s testimony that the ‘gun’ was

used in the commission of a crime, was, in fact, a firearm”); see also Davis v. State, 180
S.W.3d 277, 286 (Tex. App.—Texarkana 2005, no pet.); Rodriguez v. State, No. 07-07-

0348-CR, 2008 Tex. App. LEXIS 6961, *6 (Tex. App.—Amarillo September 17, 2008,

pet. ref’d) (mem. op., not designated for publication) (both holding same). The Court of

Criminal Appeals long ago held, “Testimony using any of the terms ‘gun,’ ‘pistol,’ or

‘revolver’ is sufficient to authorize the jury to find that a deadly weapon was used.”

Wright v. State, 591 S.W.2d 458, 459 (Tex. Crim. App. [Panel op.] 1979).


       Here, during her testimony the manager used the term “gun” to describe the

weapon appellant displayed as he and his cohort took money, jewelry and her purse

from the store. Asked if appellant pointed the gun, she responded her back was to the

robbers most of the time “[b]ut the few times I was able to know really what was going

on, they did have the gun either on me or out around me.” The men told the manager to

“go open the safe” and she did so. A responding officer testified the manager told him

“she was forced at gunpoint to open the [store’s] secured door.” When the manager

called 911, the dispatcher inquired whether the gun was “a handgun.” The manager

responded, “Yes, a handgun.” The manager testified she was scared and had resigned

from her job as a result of the robbery.


       The store had several security cameras.          From the video evidence, the jury

viewed the robbery from several vantage points, and more than one depicts appellant

                                              5
brandishing the gun. One video, State’s exhibit 3-1, gave the jury a relatively clear view

of the gun as appellant struggled to enter the store against the manager’s effort to keep

him out. In his testimony, an investigating officer made reference to his review of the

security camera videos of the robbery and their depiction of a “black-colored pistol,

looked like a semi-automatic.” The officer’s description is consistent with the

appearance of the gun shown in the videos.


         The manager testified that during her effort to pull the door shut, she was hit on

the forehead with the gun. State’s exhibit 3-1 also shows that as appellant struggled to

push his way through the door, the manager was hit in the head by the pistol. Asked

what part of the gun hit her, she said she did not know but said it was “something very

hard.”


         Another video, State’s exhibit 3-2, shows appellant walking behind the manager

in the store’s secured area, with his arm extended pointing the gun at her back. Where

the accused threatens the victim with a gun, the act itself suggests the gun is a firearm

rather than a non-lethal instrument. Benavides v. State, 763 S.W.2d 587, 589 (Tex.

App.—Corpus Christi 1988, pet. ref'd); Lewis v. State, No. 10-09-00308-CR, 2012 Tex.

App. LEXIS 86, *14 (Tex. App.—Waco January 4, 2012, no pet.) (mem. op., not

designated for publication). Although the robbers did not specifically threaten to shoot

the manager, the jury reasonably could have seen appellant’s use of his gun to prompt

the manager’s actions as such a threat.


         In Gipson v. State, No. 10-08-00232-Cr, 2009 Tex. App. LEXIS 1934, *3-4 (Tex.

App.—Waco March 18, 2009, pet. ref’d) (mem. op., not designated for publication), the


                                              6
court found the evidence sufficient to support use of a firearm that was described in

testimony with the words “gun” and “handgun.” The two victims were both threatened

with guns and struck with guns. One was forced at gunpoint to open a safe. And, in the

defendants’ vehicle, police recovered “a live .380 caliber bullet.” The court concluded

its analysis with the observation that no evidence suggested “the gun used by [Gipson]

was a toy or anything other than a firearm.” Id. at *4 (quoting Cruz, 238 S.W.3d at 389).


        Similarly, here, when police searched appellant’s apartment, they found in his

closet a box of .22-caliber ammunition, with several rounds missing. Appellant’s

possession of ammunition, his open brandishing of the weapon and use of it in a

threatening manner, the weapon’s appearance and witnesses’ descriptions of it

combine to satisfy us that the jury acted rationally by concluding the weapon the

manager called a “gun” was a firearm. Gipson, 2009 Tex. App. LEXIS 1934 at *3-4. We

see in the evidence no specific indication contrary to that conclusion. Price, 227 S.W.3d

at 266.        Viewed in the light most favorable to the verdict, the evidence thus was

sufficient to permit the jury to find the robbery was committed with a deadly weapon, a

firearm. We resolve appellant’s sole issue against him, and affirm the judgment of the

trial court.



                                                 James T. Campbell
                                                    Justice



Do not publish.




                                             7